                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Justin Browning, et al.,                                     Case No. 3:15CV2687

                       Plaintiffs

               v.                                            ORDER

University of Findlay, et al.,

                       Defendants



       This is an insurance coverage dispute.

       In 2014, the University of Findlay – located in Findlay, Ohio – expelled two students,

plaintiffs Justin Browning and Alphonso Baity, after concluding that they sexually assaulted

M.K., an adult female student. Browning and Baity sued the University, contending that it

discriminated against them on the basis of race and gender during the investigation into M.K.’s

allegations and in its decision to expel them. (See Doc. 1 at 32-42).

       Claiming that their sexual encounter with M.K. was consensual, plaintiffs also sued M.K.

for defamation. (See id. at 51-52). M.K. responded with a counterclaim alleging that Browning

and Baity had sex with her even though, due to her severe intoxication, she was incapable of

consenting. (See Doc. 7 at 19, ¶ 9).

       Thereafter, Allstate Indemnity Company and Allstate Insurance Company (collectively,

Allstate), which had issued a homeowner’s policy (the Allstate Policy or the Policy) to




                                                 1
Browning’s parents, filed a separate lawsuit. 1 Allstate sought declaratory judgment that it had no

duty to indemnify or defend Browning against M.K.’s allegations. (See Allstate Indem. Co. v.

Browning, 3:18CV1097, Doc. 1, Ex. 1). I subsequently consolidated the Allstate lawsuit with

this case. (Doc. 92).

       In a status conference held on July 30, 2018, I ordered Allstate and Browning to brief the

issue of whether Michigan or Ohio law applies to this dispute.

       Now pending is Allstate’s motion for a determination that Michigan law should apply to

any coverage determination. (Doc. 95). For the reasons that follow, I grant the motion.

                                           Background

       The declarations to the policy Allstate issued to Browning’s parents identify the insured

property as 4841 Harvard, Detroit, MI. The Policy lists the Brownings’ Allstate agent as Mark

Brooks, whose office is located in Roseville, Michigan. (Doc. 95-1 at 3). A Michigan

amendatory endorsement is incorporated into the Policy. (Id. at 82-88).

       The Allstate Policy contains a choice-of-law clause:

       Subject to the following paragraph, the laws of the state in which the residence
       premises is located shall govern any and all claims or disputes in any way related
       to this policy.

         If a covered loss to property, or any other occurrence for which coverage applies
         under this policy happens outside the state in which the residence premises is
         located, claims or disputes regarding that covered loss to property, or any other
         covered occurrence may be governed by the laws of the jurisdiction in which that
         covered loss to property, or other covered occurrence happened, only if the laws
         of that jurisdiction would apply in the absence of a contractual choice of law
         provision such as this.
(Id. at 11).




1
  Allstate originally filed its lawsuit in Michigan state court. Browning then removed the case to
the U.S. District Court for the Eastern District of Michigan. The Michigan district court later
granted Browning’s motion to transfer venue to this court. (3:18CV1097, Doc. 10).
                                                 2
       Under the Policy, the “residence premises” is “the dwelling, other structures and land

located at the address stated on the Policy Declarations.” (Id. at 10).

                                             Discussion

    When resolving conflict-of-law issues, a federal court with diversity jurisdiction must apply

the forum state’s conflict-of-law rules. See, e.g., Miller v. State Farm Mut. Auto. Ins. Co., 87

F.3d 822, 824 (6th Cir. 1996). Accordingly, I apply Ohio conflicts rules.

    Ohio courts resolve conflict-of-law issues using §§ 187 and 188 of the Restatement (2d) of

Conflicts of Law. See Schulke Radio Prods., Ltd. v. Midwestern Broad. Co., 6 Ohio St.3d 436,

438-39 (1983) (adopting § 187); Gries Sports Enters. v. Modell, 15 Ohio St. 3d 284, 287 (1984)

(adopting § 188). 2

                               A. The Policy’s Choice-of-Law Clause
                                  Requires Applying Michigan Law

    Where the subject contract includes a choice-of-law clause, § 187 applies. Schulke Radio

Prods., Ltd., supra, 6 Ohio St.3d at 438-39. Under § 187, “[t]he law of the state chosen by the

parties to govern their contractual rights will be applied” unless one of two exceptions exists.

    First, § 187 will not apply where “the chosen state has no substantial relationship to the

parties or the transaction and there is no reasonable basis for the parties’ choice.” Restatement

(Second) of Conflict of Laws § 187(2)(a).

    Alternatively, § 187 will not apply where:

       application of the law of the chosen state would be contrary to a fundamental
       policy of a state which has a materially greater interest than the chosen state in the
       determination of the particular issue and which … would be the state of the
       applicable law in the absence of an effective choice of law by the parties.


2
  The parties do not dispute, and I agree, that the conflict-of-law principles applicable to contract
interpretation apply here. See Ohayon v. Safeco Ins. Co. of Illinois, 91 Ohio St. 3d 474, 478, 480
(2001) (applying conflict-of-law rules applicable in contract interpretation, rather than tort, cases
in insurance dispute).
                                                  3
   Id. at § 187(2)(b).

       Allstate argues that the choice-of-law clause in the Allstate Policy requires applying

Michigan law per § 187. (Doc. 95 at 9).

       Browning disagrees. He argues Ohio law should apply to any coverage determination.

(Doc. 98). Section 187, he claims, does not apply in this case because “Ohio courts have held

that” language like that in the Policy’s choice-of-law clause “obligates an analysis of Section 188

of the Restatement.” (Id. at 2 (citing Allstate Fire & Cas. Ins. Co. v. Moore, 993 N.E.2d 429

(Ohio App. 2013)). I disagree.

       “Section 187 provides that, subject to very limited exceptions, the law of the state chosen

by the parties to a contract will govern their contractual rights and duties.” Ohayon, supra, 91

Ohio St. 3d at 477. Here, the parties chose the local law of the residence premises – as that term

is defined in the Policy – to govern disputes about coverage. The residence premises is located in

Michigan, so, unless Browning establishes that an exception is present here, I must apply

Michigan law.

       Browning does not argue that either exception to § 187 applies in this case. Rather, citing

Moore, supra, 993 N.E.2d 429, he claims that Ohio courts do not apply § 187 when interpreting

language like that in the Allstate Policy. (Doc. 98 at 2).

       The decision in Moore does not support Browning’s argument. Indeed, the court in

Moore explicitly applied § 187 to the parties’ dispute. See id. at 434-35. Finding no exception to

§ 187 existed in that case, the court held that the law in the subject policy’s choice-of-law clause

should control. Id. at 437.




                                                  4
          Browning has not shown – nor does he argue – that either exception to § 187 applies

here. (See Doc. 98 at 2). Therefore, I apply the law the parties chose to govern disputes between

them. Schulke Radio Prods., supra, 6 Ohio St. 3d at 439.

                 B. Michigan Has the Most Significant Relationship to This Matter

          Where § 187 does not apply, Ohio courts use § 188 to resolve conflict-of-law issues.

Gries, supra, 15 Ohio St. 3d at 287. Under § 188, “the local law of the state which, with respect

to that issue, has the most significant relationship to the transaction and the parties” applies. 3

          The applicable provision identifies five factors to consider in determining which state has

the most significant relationship to the transaction and the parties:

    (a)   the place of contracting,
    (b)   the place of negotiation of the contract,
    (c)   the place of performance,
    (d)   the location of the subject matter of the contract, and
    (e)   the domicil, residence, nationality, place of incorporation and place of business of
          the parties.

   These contacts are to be evaluated according to their relative importance with respect
   to the particular issue.
Restatement (Second) of Conflict of Laws § 188(2).


          Allstate argues that Michigan has the most significant relationship to this matter because

1) it is a Michigan insurer whose Michigan agent prepared the policy, 2) the subject real estate is

located in Michigan, and 3) the policy contains endorsements incorporating provisions of

Michigan law. (Doc. 95 at 10).




3
 As explained in this opinion, the Policy’s choice-of-law clause controls. I conduct an analysis
under § 188 of the Restatement, however, as the parties have spent considerable time in their
briefs discussing its application.
                                                   5
        Browning argues that Ohio has the most substantial relationship to the matter.

Specifically, Browning notes that the alleged incident occurred while he was attending an Ohio

university. (Doc. 98 at 4). 4

        I agree with Allstate.

        The Policy insures Browning’s home in Michigan. The Brownings are Michigan

residents. Allstate’s issuing agent is in Michigan. (Doc. 95-1 at 3). The Policy contains Michigan

endorsements. (Id. at 82-88).

        Ohio has but one relationship to this matter and these parties: the events that triggered

this dispute occurred in Ohio.

        The location of the underlying events is not one of the § 188 factors. Indeed, Ohio courts

deem the place of the “triggering event” immaterial to determining which state’s law controls

where, as here, the § 188 factors otherwise favor another state. See, e.g., Fiste v. Atl. Mut. Ins.

Co., 94 Ohio App. 3d 165, 167-68 (1994) (explaining location of the underlying accident is not

relevant to determining the applicable state law because where the accident occurred had no

bearing on the parties’ contractual obligations); see also, e.g., Miller, supra, 87 F.3d at 827

(applying Pennsylvania law where insured was a Pennsylvania resident, purchased the policy

from a Pennsylvania insurance office, and made her premium payments through that office,

although the accident underlying the dispute occurred in Ohio); Moore, supra, 993 N.E.2d at

436-37 (holding Ohio law applied to dispute where insureds worked with an Ohio agent to




4
 Browning also argues applying Michigan law would result in inconsistent outcomes between
Browning and Baity because I applied Ohio law to a policy State Farm issued to Baity’s father.
(Doc. 98 at 4-5). See Browning v. Univ. of Findlay, Case No. 3:15CV2687, 2018 WL 4223209
(N.D. Ohio). But this is not relevant to what law should be used to interpret the Allstate Policy.
The dispute between Baity and State Farm involved a different contract between different
parties.
                                                  6
procure an Ohio auto insurance policy, which listed the insureds’ Ohio address, but accident

occurred in Florida); Hooker v. Nationwide Mut. Ins. Co., 1997 WL 337623 (Ohio App.)

(applying North Carolina law where insurance policy was made and issued in North Carolina and

subject vehicle was registered and primarily garaged there, but accident occurred in Ohio). 5

        Ohio’s singular relationship to this matter – that it is where the “triggering events”

occurred – does not outweigh the factors demonstrating Michigan’s relationship to this

contractual dispute. 6

                                                Conclusion

        It is, therefore,

        ORDERED THAT plaintiffs Allstate Indemnity Company and Allstate Insurance

Company’s motion for a determination that Michigan law applies to any coverage determination

under the Allstate Policy (Doc. 95) be, and the same hereby is, granted.

        So ordered.

                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge




5
  The opinion in Moore is instructive on how to apply the § 188 factors insofar as the court
looked to those factors to determine whether an exception to the parties’ choice-of-law clause
existed. See 99 N.E.2d at 435 (“Section 187(2)(b) directs us to the subsequent section of the
Restatement, Section 188, to analyze which state has the ‘most significant relationship to the
transaction and the parties.’”).
6
  Allstate also argues that Michigan law must apply because there was no “occurrence” as that
term is defined in the Policy. (Doc. 95 at 11). In light of my analysis, I need not reach that issue.
                                                  7
